Citation Nr: 0408244	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of an initial compensable 
rating for erectile dysfunction.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which increased the veteran's rating 
for bilateral inguinal hernias from 0 percent to 10 percent; 
granted service connection for partial erectile dysfunction 
with an evaluation of 0 percent; and denied special monthly 
compensation based on loss of use of a creative organ.  The 
veteran appeals for the assignment of an initial compensable 
rating for erectile dysfunction.

An RO decision in September 2003 denied the veteran's claim 
for service connection for depression.  The Board finds that 
a statement submitted by the veteran in January 2004 should 
be read liberally and interpreted to be a written notice of 
disagreement (NOD) with respect to this decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2003); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need 
only consist of a writing which expresses disagreement with 
an RO decision).  Where, as here, a veteran files a NOD and 
the RO has not issued a Statement of the Case (SOC), the 
claim must be remanded to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, the claim 
for service connection for depression will be remanded to the 
RO for appropriate disposition, including issuance of a SOC, 
prior to further review.  

The September 2003 RO rating decision also granted the 
veteran's claim for entitlement to special monthly 
compensation (SMC) based on the loss of use of a creative 
organ.  In granting the claim, the RO noted that the 
veteran's testicles were atrophic and such was apparently the 
basis for the grant of SMC.  See 38 U.S.C.A. § 1114(k)(West 
2002); 38 C.F.R. § 3.350(a) (2003).  Service connection is 
currently in effect for erectile dysfunction and that 
disability is rated under 38 C.F.R. § 4.115b, Diagnostic Code 
7522 (2003), which provides a 20 percent rating for penile 
deformity with loss of erectile power; testicular atrophy is 
not a criterion.  It is not entirely clear whether service 
connection is in effect for atrophy of the testicles but, 
given the grant of SMC noted above, the Board finds that this 
matter should be clarified.  If service connection is in 
effect, the RO should consider whether a compensable rating 
is warranted for atrophic testes under 38 C.F.R. §4.115b, 
Diagnostic Code 7523.      


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided a VA examination in order to assist in 
substantiating the claim.  

2.  The veteran has erectile dysfunction but there is no 
medical evidence of a penile deformity.


CONCLUSION OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected erectile dysfunction are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic 
Code 7522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2001 rating decision, the April 
2001 and September 2001 Statements of the Case, and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
a compensable rating for erectile dysfunction, and complied 
with VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated October 2000, April 2001, July 2002, December 2003, and 
February 2004 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the RO decision 
that was the subject of this appeal.  However, the RO 
decision that is the subject of this appeal was in January 
2001, at the time that the VCAA was being enacted.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, while the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Furthermore, Pelegrini dealt with an 
unfavorable decision on a service connection claim.  In this 
case, the claim for service connection was granted.  The 
veteran is simply seeking a higher rating on appeal.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was still in the process of 
becoming implemented at the time of the January 2001 RO 
decision, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  38 C.F.R. § 20.1102; Bernard, supra.  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 2000, April 2001, July 2002, December 
2003, and February 2004 letters and asked him to identify all 
medical providers who treated him for erectile dysfunction.  
The RO has obtained all identified evidence.  Finally, in 
January 2004 the veteran stated that he had no further 
argument to submit.   

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran was provided with VA examinations 
in October 2000 and in September 2001.  The Board finds that 
these evaluations were adequate for rating purposes.  
Accordingly, there is no duty to provide another examination 
or medical opinion.

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Background

The veteran was injured in service during military police 
school training.  In May or June of 1964, a karate instructor 
threw him into the air and when he landed, he felt pain in 
his groin and testicles.  He awoke the next morning with a 
large bulge in his testicles, and he urinated blood.  He went 
to the surgical ward where he was diagnosed with a left 
inguinal hernia.  He underwent surgery for repair.  Upon 
discharge from service, he had surgery to repair a right 
inguinal hernia.  Service connection was subsequently granted 
for both hernias in June 1971.  

He filed the current claim in September 1999.  The veteran 
claims that he has had trouble achieving erection since his 
original hernia surgery in 1964.  He was embarrassed to 
discuss it with doctors, and he figured it would go away.  
The problem became even worse after his second hernia surgery 
in 1971.  

In October 2000, the veteran underwent a VA medical 
examination.  He complained of constant groin pain, for which 
he took Tylenol and codeine, and erectile dysfunction.  He 
indicated that he had taken Viagra but he had to discontinue 
it because it caused chest pain.  The VA clinician stated 
that the veteran was able to achieve an erection, but it 
lasted less than a minute and he cannot ejaculate.  The 
clinician also stated that he can achieve vaginal 
penetration, but not for a long time (the veteran disputes 
this).  The clinician noted tenderness in both testicles, 
primarily on the left.  The clinician did not note any 
hernias at the time of the examination.  

The ROs January 2001 rating decision that evaluated the 
veteran's disability as noncompensable, was based largely 
upon this examination.  The veteran disputes the clinician's 
claim that he can achieve an erection at all, or achieve 
vaginal penetration.

In September 2001, the veteran underwent another VA 
examination.  The veteran again reported that he has been 
unable to achieve erection since 1964.  He also reported 
urinating every two to three hours a day, and every two to 
four hours at night.  He occasionally has pain and a burning 
sensation with urination.  He has difficulty starting his 
urine and the flow is weak.  He has urinary incontinence, 
especially at night, but does not use any absorbent or pad 
material.  He denies a history of urinary tract infections, 
bladder stones, renal colic or acute kidney infections, 
urinary catheterization, dilation or discharge procedures.  
He stated that he received treatment at the VA facility in 
the form of a penile pump and testosterone injections.  
Nonetheless, he cannot achieve an erection at all.  
Upon examination, the clinician noted that palpation of the 
penis was within normal limits.  Erectile power could not be 
assessed.  The testicles were present but atrophic and mildly 
tender to palpation.  Consistency was within normal limits, 
as were the epididymis and spermatic cord.  Urinalysis was 
slightly turbid, straw, epithelial cells was 0-2, few 
amorphous phosphate crystals, otherwise normal.  

The veteran also submitted records from Dr. D. K., who 
treated him from February 2000 to November 2000.  Dr. D. K. 
had diagnosed the veteran with vasculogenic erectile 
dysfunction and treated him with intracorporeal injections.  
It was noted that the treatment met with mixed results and 
that successes were short-lived.  Upon each day of treatment, 
examination of the penis reveals glans normal, meatus normal, 
and shaft normal with no fibrosis, ecchymosis or 
discoloration.  
   
Based on the more recent VA examination and upon the medical 
records of Dr. D. K., the RO issued a September 2003 rating 
decision in which it granted the veteran entitlement to 
special monthly compensation based on the loss of use of a 
creative organ.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 
percent rating is warranted for penis deformity, with loss of 
erectile power.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The records of Dr. D. K. and the September 2001 VA 
examination report show that the veteran has had continuing 
problems with erectile dysfunction.  However, under the 
applicable rating criteria found in Diagnostic Code 7522, in 
order for a compensable rating to be warranted, there must be 
evidence of a penile deformity.  The medical evidence, to 
include two VA examinations performed in recent years, show 
no such deformity.  The most recent VA examination found that 
palpation of the penis was within normal limits.  Dr. D. K. 
also noted that an examination of the penis was normal.  
Thus, an initial compensable rating for erectile dysfunction 
is not warranted.    

As noted in the introduction, the RO has granted special 
monthly compensation for loss of use of a creative organ, 
apparently on the basis of testicular atrophy, which has 
raised a claim for a compensable rating under 38 C.F.R. 
§4.115b, Diagnostic Code 7523 (atrophy of the testes).  Thus, 
in addition to the compensation received for loss of use of a 
creative organ, the veteran may be entitled to additional 
compensation under the rating schedule for testicular 
atrophy.  However, the sole issue before the Board is whether 
his erectile dysfunction warrants a compensable rating.  
Under the applicable diagnostic code, in the absence of 
penile deformity, it does not.  38 C.F.R. §4.115b, Diagnostic 
Code 7522.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating must be denied. See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to the assignment of an initial compensable 
rating for erectile dysfunction is denied.


REMAND

As noted in the introduction, by a September 2003 rating 
decision, the RO denied service connection for depression.  
The veteran thereafter submitted a statement that the Board 
construes as a timely Notice of Disagreement with that 
determination.  Because a Statement of the Case has not yet 
been issued, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
depression.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2003).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



